FILED
                            NOT FOR PUBLICATION                             JAN 27 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-50001

               Plaintiff - Appellee,             D.C. No. 3:12-cr-02666-LAB

  v.
                                                 MEMORANDUM*
ANGEL LUIS BOZA-SEAS,

               Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                     Larry A. Burns, District Judge, Presiding

                            Submitted January 21, 2014**

Before:        CANBY, SILVERMAN, and PAEZ, Circuit Judges.

       Angel Luis Boza-Seas appeals from the district court’s judgment and

challenges the 36-month sentence imposed following his guilty-plea conviction for

fraud and misuse of visas, permits, and other documents, in violation of 18 U.S.C.

§ 1546(a). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Boza-Seas contends that the district court procedurally erred by imposing

sentence on the basis of its disagreement with the charge bargain offered by the

government, and by failing to consider all of the 18 U.S.C. § 3553(a) sentencing

factors. We review for plain error, see United States v. Valencia-Barragan, 608
F.3d 1103, 1108 & n.3 (9th Cir. 2010), and find none. The district court indicated

that it was not basing Boza-Seas’s sentence on the charge bargain, despite its

disagreement with it. See United States v. Wilkerson, 208 F.3d 794, 799 (9th Cir.

2000) (finding no abuse of discretion in the district court’s “mere expression of

displeasure with a prosecutor’s charging decisions”). Furthermore, the court

adequately considered the section 3553(a) sentencing factors. See United States v.

Carty, 520 F.3d 984, 992-93 (9th Cir. 2008) (en banc).

      Boza-Seas also contends that his sentence is substantively unreasonable.

The district court did not abuse its discretion in imposing Boza-Seas’s sentence.

See Gall v. United States, 552 U.S. 38, 51 (2007). The above-Guidelines sentence

is substantively reasonable in light of the 18 U.S.C. § 3553(a) sentencing factors

and the totality of the circumstances, including Boza-Seas’s criminal and

immigration history. See id.

      AFFIRMED.




                                          2                                      13-50001